Title: From George Washington to Edmund Pendleton, 23 September 1793
From: Washington, George
To: Pendleton, Edmund


          
            Sir,
            Mount Vernon 23d September 1793
          
          The Resolutions of the Inhabitants of the County of Caroline, transmitted to me by you,
            were received with peculiar pleasure; because no Citizen of the United States can have a
            more sincere desire than I have to see all attempts at subverting or violating the
            Constitution or Laws of the Land, frustrated; and it gives me much satisfaction to be
            assured of the firm support of my Fellow Citizens in preserving the peace & Safety
            of our Country.
          The expressions of gratitude and affection, by the Citizens of Caroline, towards the
            French Nation for their generous aid and assistance extended to us in a time of need,
            are truly laudable, & must meet the approbation of every grateful mind.
          I beg you, Sir, to assure the Citizens of Caroline of my fixed attachment to the free
            principles of our Government, and of the confidence I have in the virtue & good
            sense of my Fellow Citizens which I trust will always counteract any measures which
            might tend to weaken their affection to these principles, or to alienate them from the
            republican Government they have established for themselves, & under which they have
            hitherto enjoyed unequalled prosperity and happiness.
          
          The marks of respect and affection for my person, manifested in the Resolutions, demand
            & receive my unfeigned acknowledgments & gratitude, which I request you to
            communicate to the Citizens of Caroline, and to assure them of my unremitted endeavours
            to advance their welfare, as far as my powers & abilities extend.
          
            Go: Washington
          
        